Eric 1 through 10Appellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2015

                                     No. 04-15-00218-CV

                                        DAVID GOAD,
                                          Appellant

                                               v.

                              Eric STREY and Does 1 through 10,
                                         Appellees

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2014-CV-0392
                              Robin V. Dwyer, Judge Presiding


                                        ORDER
        Appellant, David Goad, has filed in this court a motion to proceed in forma pauperis, an
affidavit of indigence, and a request for preparation of the record. We order the clerk of this
court to send copies of the motion, affidavit, and this order to the trial court clerk, the court
reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

       We further order the clerk, the court reporter or any party may challenge the claim of
indigence by filing a contest to the affidavit in our court within 10 days from the date of this
order. See TEX. R. APP. P. 20.1(e).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court